09-3762-cv
         Blanc v. Morpho


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . C ITATION TO A SUMMARY ORDER FILED ON OR AFTER J ANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY F EDERAL R ULE OF A PPELLATE P ROCEDURE 32.1 AND THIS COURT ’ S L OCAL R ULE 32.1.1.
W HEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE F EDERAL A PPENDIX OR AN
ELECTRONIC DATABASE ( WITH THE NOTATION “ SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United                          States Court of Appeals
 2       for the Second Circuit, held at the                          Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl                          Street, in the City of
 4       New York, on the 1 st day of October,                         two thousand and ten.
 5
 6       PRESENT: JON O. NEWMAN,
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       ELSON BLANC,
14
15                                       Plaintiff-Appellant,
16
17                       -v.-                                                   09-3762-cv
18
19       SAGEM MORPO, INC., KEITH PARADISE,
20       KATHLEEN VETTER, ALLYSON THOMAS,
21
22                                       Defendants-Appellees.
23
24
25
1    FOR APPELLANT:     ELSON BLANC, pro se, Valley Stream, NY.
2
3    FOR APPELLEE:      ANDREW P. MARKS, GREGORY B. REILLY, III,
4                       Littler Mendelson, P.C., New York, NY.
5
6         Appeal from the United States District Court for the
7    Eastern District of New York (Garaufis, J.).
8
9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

10   AND DECREED that the judgment of the district court be

11   AFFIRMED.

12       Elson Blanc (“Appellant”) appeals from a judgment of

13   the United States District Court for the Eastern District of

14   New York (Garaufis, J.), granting summary judgment to the

15   Appellees and dismissing his complaint in its entirety.

16   Appellant commenced this action pursuant to Title VII of the

17   Civil Rights Act of 1964, the New York State Human Rights

18   Law, the New York City Human Rights Law, and 42 U.S.C. §

19   1981.   He also alleged retaliation in violation of those

20   statutes.   We assume the parties’ familiarity with the

21   underlying facts, the procedural history, and the issues

22   presented for review.

23       This Court reviews orders granting summary judgment de

24   novo, and asks whether the district court properly concluded

25   that there was no genuine issue as to any material fact and

26   the moving party was entitled to judgment as a matter of


                                   2
1    law.    See Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 202-03

2    (2d Cir. 1995).    To that end, our Court is "required to

3    resolve all ambiguities and draw all permissible factual

4    inferences in favor of the party against whom summary

5    judgment is sought."     Terry v. Ashcroft, 336 F.3d 128, 137

6    (2d Cir. 2003) (internal quotation marks omitted).     Yet

7    "conclusory statements or mere allegations [are] not

8    sufficient to defeat a summary judgment motion."     Davis v.

9    New York, 316 F.3d 93, 100 (2d Cir. 2002).

10          In order to make out a prima facie case of

11   discrimination in violation of Title VII, a plaintiff has

12   the burden of establishing that: (1) he is a member of a

13   protected class; (2) he performed the job satisfactorily or

14   was qualified for the position; (3) an adverse employment

15   action took place; and (4) the action occurred under

16   circumstances giving rise to an inference of discrimination.

17   See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802

18   (1973); Shumway v. United Parcel Serv., Inc., 118 F.3d 60,

19   63 (2d Cir. 1997).     Once a plaintiff makes out a prima facie

20   case of discrimination, the burden of production shifts to

21   the employer to demonstrate a legitimate, non-discriminatory

22   reason for the adverse employment decision.     See McDonnell



                                     3
1    Douglas, 411 U.S. at 802.   The burden then shifts back to

2    the plaintiff to present evidence that the employer's

3    proffered reason is a pretext for an impermissible motive.

4    See id. at 804-05.

5        To establish a prima facie case of retaliation under

6    Title VII, a plaintiff is required to show by a

7    preponderance of the evidence that: (1) the plaintiff

8    participated in a protected activity; (2) the defendant knew

9    of the protected activity; (3) the plaintiff experienced an

10   adverse employment action, as defined by the Supreme Court

11   in Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S.

12   53, 68 (2006); and (4) a causal connection exists between

13   the protected activity and the adverse employment action.

14   See Terry, 336 F.3d at 140-41.    Once a plaintiff makes out a

15   prima facie case of retaliation, the burden shifts to the

16   defendant to articulate a legitimate, nondiscriminatory

17   reason for the alleged retaliatory acts, at which point the

18   burden shifts back to the plaintiff to show circumstances

19   that would be sufficient "to permit a rational factfinder to

20   conclude that the employer's explanation is merely a pretext

21   for impermissible retaliation."    See Cifra v. General Elec.

22   Co., 252 F.3d 205, 216 (2d Cir. 2001).



                                   4
1        The same framework applies to discrimination and

2    retaliation claims brought pursuant to the New York State

3    Human Rights Law and the New York City Human Rights Law, see

4    Cruz v. Coach Stores, Inc., 202 F.3d 560, 565 n.1 (2d Cir.

5    2000), and pursuant to 42 U.S.C. § 1981, see Fincher v.

6    Depository Trust & Clearing Corp., 604 F.3d 712, 720 (2d

7    Cir. 2010).   Finally, claims brought pursuant to the New

8    York City Human Rights Law “must be reviewed independently

9    from and more liberally than their federal and state

10   counterparts.”   See Loeffler v. Staten Island Univ. Hosp.,

11   582 F.3d 268, 278 (2d Cir. 2009) (internal quotation marks

12   omitted).

13       Having conducted an independent and de novo review of

14   the record in light of these principles, we affirm the

15   district court’s judgment for substantially the same reasons

16   stated by that court in its thorough and well-reasoned

17   memorandum opinion and order.

18       For the foregoing reasons, the judgment of the district

19   court is hereby AFFIRMED.

20
21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24




                                     5